Citation Nr: 0930607	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  00-12 286A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1958 to May 
1961, from November 1961 to August 1962, and from November 
1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran's file was subsequently 
transferred to the Chicago, Illinois RO in November 1999.

The Veteran testified at hearings at the RO in May 1999 and 
June 2000; and at a hearing before the undersigned Veterans 
Law Judge in December 2002.  Transcripts of these hearings 
are of record.

In this case, by way of a July 2004 order, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated and 
remanded an April 2003 decision by the Board, which had 
denied the Veteran's claims for service connection for 
paranoid schizophrenia, PTSD, and depression.  The CAVC found 
that VA had failed to notify the Veteran in accordance with 
the provisions of the VCAA, and noted that such failure could 
not be considered nonprejudicial.  See July 2004 CAVC Order.  
The Veteran appealed his case to the United States Court of 
Appeals for the Federal Circuit.  The Federal Circuit 
summarily affirmed the judgment of the CAVC, and by way of a 
February 2009 decision, the Board remanded the Veteran's 
claim to ensure that he received proper VCAA notice.  As this 
notification has now been completed, this case is once again 
properly before the Board.




FINDINGS OF FACT

1. The Veteran does not have a diagnosis of depression or 
PTSD.

2. The Veteran does not have paranoid schizophrenia that is 
attributable to military service; schizophrenia was not shown 
within a year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1. The Veteran does not have depression or PTSD that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).

2. The Veteran does not have paranoid schizophrenia that is 
the result of disease or injury incurred in or aggravated by 
military service, and paranoid schizophrenia may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).  However, as required by the Court in its July 2004 
order, the March 2009 VCAA letter requested that the Veteran 
provide any evidence in his possession that pertains to his 
claim or give VA enough information so that the evidence 
could be requested from the person or agency that had it.

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2009.  Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
also told to provide any evidence in his possession that 
pertained to his claim, and he was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) records, VA medical records, and 
provided examinations in furtherance of his claims.  The 
Board notes that VA examinations with respect to the issues 
on appeal were obtained in March 1981, August 1998, and March 
2000.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the March 2000 VA opinion was adequate, as it was 
predicated on consideration of the Veteran's service 
treatment records (STRs) and VA medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding in-service psychiatric problems.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In 
summary, no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including a psychosis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

Further, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

In the Veteran's case, his service treatment records (STRs), 
including entrance and separation examination reports, are 
negative for any reference to psychiatric problems.  In May 
1959, the Veteran was referred to the Mental Hygiene 
Consultation Service for a psychological clearance.  He was a 
West Point Candidate.  A May 1959 consultation record 
indicates that the Veteran did not have a disqualifying 
psychiatric disorder.  The impression was that the Veteran 
had a sexual adjustment problem.  He was well guarded and 
extremely nervous during the interviews, especially when any 
sexual matters were discussed.  He had a difficult time 
remembering dates or even relative times of events in his 
life.  It was felt that this "loss of memory" was a 
convenient way for the Veteran to gain time, so that he could 
think of an answer that would not indicate any troubles.

Thereafter, in a medical statement from a private physician, 
dated in September 1980, Dr. J.S. provided a psychiatric 
impression of schizophrenic reaction, paranoid type.

Another private physician, Dr. W., in September 1980, 
provided a diagnosis of paranoid schizophrenia type.

When examined by VA in March 1981, the examiner noted the 
Veteran's May 1959 consult sheet that showed that the Veteran 
was found to have a sexual adjustment problem.  It was noted 
that the Veteran had not received psychiatric treatment since 
separation from service, with the exception of having had a 
psychiatric consultation with Dr. J.S. in September 1980.  It 
was noted that the Veteran did not think he had ever needed 
psychiatric treatment since separation.  When seen and asked 
about his mental problems, the Veteran reported that his 
problem was with his job.  He noted that he had been fired in 
August 1979, after having worked since September 1978. He 
felt that he had been blackballed.  He reported that he got 
another job at a financial institution in October 1979 but 
was fired in December 1979 for lack of leadership skills.  
The veteran noted that, in 1969, when he was in Vietnam, some 
individuals told him that they were told to assassinate 
certain Army officers without the benefit of due process, for 
treason.  He noted that after hearing more about this after 
service, he and a few other people decided to approach 
congressmen and senators to investigate the matter.  He 
reported that the chief of his job was a personal friend of 
the President who had apparently okayed these assassinations 
and that, subsequent to the Veteran's inquiries, he was fired 
in August 1979.  He reported that he had heard from reliable 
sources that he had been labeled a "Vietnam crazy" and 
therefore was fired.  The Veteran further noted that, after 
service in August 1962, he had worked at various odd jobs and 
also performed work for the FBI in a private capacity while 
investigating some subversive agencies for them.

At the March 1981 VA examination, the Veteran also stated 
that he felt depressed at times, but on detailed examination 
it appeared that the Veteran's depression was subjective.  
Mental status examination revealed that the Veteran's thought 
processes flowed smoothly and revealed no evidence of a 
psychotic process in the form of loosening of associations, 
illogical thinking, hallucinations, delusions, or paranoid 
ideations.  The examiner noted that, at times, the examiner 
had suspicions as to the nature of the circumstances around 
the termination of the Veteran's job.  The examiner wondered 
whether these were delusional.  Nevertheless, the examiner 
noted that even if the Veteran's complaints were delusional 
in nature, no other clinical evidence was found to support 
the presence of a psychotic process.  It was possible that 
the Veteran had some mild, latent paranoid tendencies but 
there was no evidence of any overtly paranoid behavior in the 
Veteran's history. The diagnosis was post-traumatic syndrome, 
claimed by the Veteran, not found on examination. The 
examiner opined that the Veteran came across as a case of a 
severe personality disorder which could be described best as 
an obsessive-compulsive personality disorder with mild 
paranoid trends and sexual maladjustment.

Correspondence from a private physician, Dr. J.M., dated in 
January 1982, indicates that the Veteran reported the onset 
of his illness to be in 1980, at which time he became 
depressed when he was fired from a job as an accountant.  Dr. 
J.M. provided diagnoses of chronic paranoid schizophrenia and 
paranoid personality, and noted that this had lasted beyond 
12 months.

The Veteran submitted a transcript of a May 1995 hearing held 
before the Supreme Court of the State of New York regarding 
the issue of whether the Psychiatry City Hospital at Elmhurst 
should be authorized to medicate the Veteran.  The Veteran's 
younger sister testified that, a couple of weeks prior, the 
Secret Service picked up the Veteran and deposited him at 
Elmhurst Hospital.

An undated newspaper article was associated with the claims 
file, and indicates that the Veteran, who had been detained 
by the Secret Service in May 1995, had filed a $49 million 
lawsuit against President Clinton for extortion, assault, 
battery, kidnapping, false imprisonment, abuse of office, 
robbery, defamation, and interference in process.  The 
article indicates that the Veteran was interrogated by secret 
service agents and then detained in the psychiatric ward of 
Elmhurst Hospital in May 1995, apparently for threatening to 
kill the President.

A statement from a private physician, Dr. J.A., dated in 
March 1997, indicates that the Veteran was seen and a 
diagnosis of delusional disorder, rule out psychotic disorder 
NOS was provided.

When examined by VA in August 1998, the examiner noted that 
the claims file was not available for review; therefore, 
because the sole source of information was the veteran, the 
accuracy of the examination and impression derived could not 
be assumed.  The examiner noted that it appeared that the 
Veteran's paranoid ideation began in service and that the 
Veteran had been consumed with these thoughts since then.  
The Veteran noted that the last people who tried to kill him 
were the New York City police.  He stated that the police had 
been breaking into his apartment occasionally and stealing 
things.  He also noted that he had a case going to the 
Supreme Court of charges against the President for authorized 
assassinations. The examiner noted that the Veteran discussed 
the author Tom Clancy being involved in these plans and how 
that author was an authority on these projects through the 
Pentagon.  Paranoid schizophrenia was diagnosed.  The 
examiner did not believe that the Veteran suffered from PTSD; 
however, the examiner believed that the Veteran's first break 
was in the military because he reported having paranoid 
ideation during service. The Veteran was completely 
preoccupied with paranoid delusions, which began in service, 
and because of this, the Veteran had been unable to retain 
employment.

A March 1999 statement from a VA physician, Board of 
Psychiatry & Neurology, at the VA Medical Center in New York, 
indicates that the Veteran was considered completely disabled 
from working from the psychiatric standpoint.  The physician 
opined that the Veteran's persecutory thinking processes and 
thought disorder were so completely dominated by, and 
entangled with, the Veteran's past military experiences to 
suggest (if not indicate) a connection (possibly causal) 
between those experiences and the Veteran's current mental 
state.  That is, the Veteran's current mental state evolved 
with a major continuation from his military experiences.

VA treatment records indicate that the Veteran was 
hospitalized in October 1999.  His discharge summary includes 
a diagnosis of paranoid psychosis.  In October 1999, 
assessments of history of PTSD and history of depression were 
provided.  In December 1999, the assessment was schizotypal 
personality disorder with paranoid and narcissistic features. 
Other assessments were delusional disorder, paranoid 
schizophrenia, and PTSD by history.

When examined by VA in March 2000, it was noted that the 
claims file had been reviewed.  The examiner also noted the 
Veteran's history of having had a sexual adjustment disorder 
in service but no disqualifying defects for a potential West 
Point appointment.  The examiner noted the March 1999 
statement from a VA psychiatrist indicating that the 
Veteran's current mental state evolved with a major 
contribution from military experiences, and an August 1998 VA 
examiner's diagnosis of schizophrenia and statement that the 
Veteran's first break was in service with paranoid delusions 
beginning in service.  The examiner provided a detailed 
description of the Veteran's history.  Paranoid schizophrenia 
was diagnosed.  The examiner opined that no stressors to 
support a diagnosis of PTSD were found, and after carefully 
reviewing the Veteran's previous diagnoses, it was determined 
that the Veteran had only one diagnosis-paranoid 
schizophrenia.  The examiner further opined that, after 
carefully reviewing the claims file, service records, and 
opinions of other physicians, he did not believe that the 
Veteran's mental condition was related to in-service causes.

Medical reports and an entitlement decision from the Social 
Security Administration (SSA) were received in April 2000, 
indicating that the Veteran's paranoid type schizophrenic 
reaction began in December 1979.  SSA also enclosed the 
September 1980 medical statement from Dr. J.S., and results 
of the March 1997 examination by Dr. J.A.

PTSD

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where 
it is determined that the veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, 
the veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 7, 1997, the effective date of the current 
version of this regulation, the old requirements for service 
connection for PTSD were very similar.  Service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  64 Fed. Reg. 
32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) (effective prior 
to March 7, 1997).  The prior regulation, however, did not 
require that the PTSD diagnosis be in accordance with 38 
C.F.R. § 4.125(a) and DSM-IV, but rather provided that if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (effective prior to 
March 7, 1997). The Board notes this regulatory change 
because, when a regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, as is the case here, the version more favorable to 
the Veteran should apply, unless Congress or the VA Secretary 
provides otherwise. 

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

The Veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  In 
support of his claim, the Veteran has provided numerous 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  Based on a review of the evidence, the 
Board finds that service connection for PTSD is not 
warranted.

The Board notes that what is significant about the evidence 
of record is what it does not include.  None of the clinical 
assessments of record includes a diagnosis of PTSD.  His 
service medical records are negative for complaints of, 
treatment for, or a diagnosis of PTSD.  Moreover, although 
October 1999 and December 1999 VA outpatient treatment 
reports reflect an assessment of a history of PTSD, the Board 
notes that such assessment is not a medical diagnosis of a 
current disability.  In fact, the remaining post-service 
private evaluation reports and VA examination and treatment 
reports do not contain a diagnosis of PTSD.  Even VA 
examiners agree that the Veteran does not suffer from PTSD 
but from paranoid schizophrenia, as evidenced by VA 
examination reports in August 1998 and March 2000. 
Consequently, absent a current diagnosis of PTSD, service 
connection for PTSD is not warranted.

Additionally, the Board has considered all of the documents 
submitted by the Veteran in support of his claim. Throughout 
his appeal, the Veteran submitted transcripts of various 
court hearings, copies of court decisions, newspaper 
articles, copies of electronic e-mails, memoranda from a 
former employer, and numerous articles obtained from the 
Internet.  Nevertheless, these documents do not show that the 
Veteran has a medical diagnosis of PTSD.

The Board has taken into consideration the Veteran's written 
statements, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding his opinion that he has PTSD 
because of his experiences in Vietnam, but he does not have 
current disability by medical diagnosis.  In short, while the 
Veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis.  The Board has also considered the 
statements made by the Veteran's brother and sister and 
acknowledges that they are competent to describe the 
manifestations of the Veteran's disability but, like the 
Veteran, are not competent to provide a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).

Depression

Similarly, the Board finds that the medical evidence does not 
include a current diagnosis of depression.  Even assuming 
that the Veteran experienced depression in service and 
continues to feel depressed, the medical evidence does not 
show that he currently has any diagnosed malady of depression 
distinct from his diagnosed psychiatric disability--
schizophrenia.  None of the records on appeal includes a 
medical diagnosis of depression.  As noted above, his STRs 
are negative for any reference to depression, and although 
post-service treatment records show that the Veteran has 
complained of being depressed, the salient point to be made 
is that there is no current diagnosis of such a disability.  
Nor has there been any such diagnosis evident since the 
Veteran's separation from service many years ago in 1970.  
Consequently, the Board concludes that service connection is 
not warranted on account of lack of a current disability.

The Board has considered all of the documents submitted by 
the Veteran in support of his claim. Throughout his appeal, 
the veteran submitted transcripts of various court hearings, 
copies of court decisions, newspaper articles, copies of 
electronic e-mails, memoranda from a former employer, and 
numerous articles obtained from the Internet.  Nevertheless, 
these documents do not show that the Veteran has a medical 
diagnosis of depression.

The Board has taken into consideration the Veteran's written 
statements, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding his problems with depression, 
but he does not have current disability by medical diagnosis.  
As with the PTSD claim, the Veteran is competent to provide 
information regarding the symptoms he has experienced during 
military service and since, but he has not been shown 
competent to provide a medical diagnosis.  The Board has also 
considered the statements made by the Veteran's brother and 
sister and acknowledges that they are competent to describe 
the manifestations of the Veteran's disability but, like the 
Veteran, are not competent to provide a medical diagnosis.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.

Paranoid Schizophrenia

Turning to the Veteran's claim of entitlement to service 
connection for paranoid schizophrenia, the Board finds that 
service connection is not warranted.

In the Veteran's case, the record does not show that he had 
any problem with schizophrenia until December 1979, when SSA 
determined that the Veteran's schizophrenic reaction began.  
The record also does not show that the Veteran had such a 
problem until September 1980, when Dr. W. provided a 
diagnosis of paranoid schizophrenia.  The Board notes that 
this diagnosis comes more than 10 years after separation from 
service.  In this regard, the statutory presumption of 38 
C.F.R. § 3.307 does not aid the Veteran because no evidence 
has been submitted to show that paranoid schizophrenia was 
manifested to a compensable degree within a year of his 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2008).

Although an opinion has been provided by a VA examiner in 
August 1998 that the Veteran's first psychotic break was in 
the military or that the Veteran's paranoid delusions began 
in service, such an opinion does not appear to have been 
based on a review of the Veteran's record.  The August 1998 
VA opinion refers to the Veteran's own self-reported history 
of paranoid ideation beginning during service, and while such 
problems may very well have occurred just as the Veteran 
reported, this nexus opinion does not account for the 
Veteran's STRs, which do not contain any references to such 
complaints.  In fact, the August 1998 VA examiner 
specifically prefaces the opinion with a word of caution 
about the information on which the conclusions were based.  
The examiner also specifically notes that the Veteran's 
claims file was not reviewed.  For all of these reasons, the 
Board gives little evidentiary weight to the opinion that 
came from this examination.

The Board finds that the most recent VA examination in March 
2000 best explains the onset of paranoid schizophrenia 
relative to military service-the Veteran does not have 
paranoid schizophrenia that may be attributed to service, or 
to specific problems in service such a sexual adjustment.  As 
noted above, there is no mention of the Veteran having had 
paranoid ideations until more than 10 years after separation 
from service.  It is significant that the March 2000 VA 
physician reviewed the entire record and based the opinion on 
the evidence set forth in the claims file, something the 
August 1998 VA examiner or even the March 1999 VA physician 
apparently did not do.  As noted above, the August 1998 
examiner explicitly provided a disclaimer that any opinions 
may be based on a somewhat inaccurate premise.  Additionally, 
the March 2000 opinion is consistent with the evidence of 
record, which does not show problems with schizophrenia until 
many years after the Veteran's separation from service.  For 
all these reasons, the Board gives greater evidentiary weight 
to the March 2000 VA physician's opinion.  Therefore, the 
Board finds that the Veteran's paranoid schizophrenia is not 
attributable to military service.

Additionally, the Board has considered all of the documents 
submitted by the Veteran in support of his claim.  Throughout 
his appeal, the Veteran submitted transcripts of various 
court hearings, copies of court decisions, newspaper 
articles, copies of electronic e-mails, memoranda from a 
former employer, and numerous articles obtained from the 
Internet.  Nevertheless, these documents do not contain a 
medical nexus opinion reflecting that the Veteran's paranoid 
schizophrenia had its onset during service or became manifest 
within a year of his separation from service.

Finally, the Board has considered the Veteran's numerous 
written statements, statements made by the Veteran's brother 
and sister, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding the etiology of his paranoid 
schizophrenia.  While the Veteran, his brother, or sister is 
competent to provide information regarding the symptoms the 
Veteran currently experiences and has experienced since his 
separation from military service, there is no indication that 
they are competent to comment upon etiology or time of onset.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  For the reasons discussed 
above, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.

Based on the above analysis, the Board finds that service 
connection for PTSD, depression, and paranoid schizophrenia 
is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for paranoid schizophrenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


